Citation Nr: 1016771	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  05-02 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increase in the staged ratings for scar 
residuals of a left thigh shrapnel wound (currently assigned 
ratings of 0 percent prior to September 29, 2009, and 10 
percent from that date).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1964 to November 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision by the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 0 
percent rating for residuals of a left thigh shrapnel wound.  
In September 2005 a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is associated with 
the claims file.  In October 2006 and June 2009 this matter 
was remanded for further development.  A January 2010 rating 
decision assigned a 10 percent rating for residuals of a left 
thigh shrapnel wound, effective September 29, 2009.  The 
issue is characterized to reflect that "staged" ratings are 
assigned, and that both "stages" are on appeal. 


FINDINGS OF FACT

1.  Prior to September 29, 2009, the Veteran's scar residuals 
of a left thigh shrapnel wound were not shown to be painful 
on objective demonstration, or unstable; associated 
limitation of function was not shown.

2.  From September 29, 2009, the scar residuals of a left 
thigh shrapnel wound are not shown to have caused any 
limitation of function.


CONCLUSIONS OF LAW

Prior to September 29, 2009 a compensable rating is not 
warranted for the Veteran's left thigh shrapnel wound scar 
residuals; from that date a rating in excess of 10 percent is 
not warranted for the scar residuals.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, 
Codes 7803, 7804, 7805 (as in effect for claims filed prior 
to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  A June 2008 letter provided such notice and the 
claim was thereafter adjudicated.  See January 2010 
supplemental statement of the case.

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the Veteran has been obtained.  
He was afforded VA examinations in October 2003 and in 
September 2009.  As will be discussed in greater detail 
below, those examinations were adequate for rating purposes.  
VA's duty to assist the Veteran is met.
B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Notably, where entitlement to compensation has already been 
established and increase in disability is at issue, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged 
ratings may be appropriate in an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  "Staged" ratings have been assigned by the 
RO, and, as noted, both "stages" are under consideration.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Board notes that the criteria for rating skin disability 
were revised, effective October 23, 2008.  73 Fed. Reg. 
54,708 (Sept. 23, 2008).  The announcement of the final 
regulation specifically states that the new criteria apply 
"to all applications for benefits received by VA on or after 
October 23, 2008" and that a Veteran rated under the skin 
criteria in effect prior to that date may request review 
under the revised criteria.  As neither the Veteran nor his 
representative has requested such review, and his claim was 
received prior to October 23, 2008, the revised criteria are 
not for consideration.

Under the criteria previously in effect, scars, other than 
those on the head, face, or neck, are rated under 38 C.F.R. 
§ 4.118, Codes 7801-7805.

Rating the residuals of the left thigh shrapnel wound scar 
under either Code 7801 or 7802 would be inappropriate as the 
scar is not deep (associated with underlying tissue damage) 
and does not cause limitation of motion; it is not shown to 
involve an area of 144 square inches.  Hence, these Codes 
will not be addressed further.

A 10 percent (maximum) rating is authorized for superficial, 
unstable scars.  38 C.F.R. § 4.118, Code 7803.  A note 
following this code provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
the skin over the scar.

Under Code 7804, a 10 percent (maximum) rating is authorized 
for a superficial scar that are painful on examination.  
38 C.F.R. § 4.118.  Notes following Codes 7803 and 7804 
provide that a superficial scar is one not associated with 
underlying soft tissue damage.

Code 7805 provides that other scars will be rated on 
limitation of motion of the affected part.  38 C.F.R. 
§ 4.118.

A March 1996 rating decision granted the Veteran service 
connection for "residuals of shrapnel wound to the left 
thigh", rated 0 percent.  It was noted that while his 
service treatment records did not show such injury (or 
related treatment), he had been awarded a Purple Heart Medal.  
On October 1995 VA examination it was noted that the Veteran 
had complained of a slight loss of sensation in the area of 
his left thigh scar.  Examination found a 1 cm. scar 5 cms. 
above he superior pole of the left patella.  The scar was not 
hypertrophied or painful to touch.  There was no sensory 
abnormality.  There was no knee joint involvement.  There was 
no underlying muscle defect.  Clinical examination was 
considered normal.   

The instant claim for increase was received in September 
2003.

On October 2003 VA examination (report in Volume I of the 
claims file), the Veteran reported that he took Motrin 200mg 
t.i.d. for pain.  Physical examination revealed a 1.8 cm. 
scar above the patella and a 2.5 cm. scar over the tibial 
tubercle below the knee.  The left knee exhibited no swelling 
or tenderness, crepitus or effusion.  Range of motion of the 
knee was from 3 degrees of extension to 136 degrees of 
flexion without pain.  The examiner noted that there was no 
sequelae from shrapnel wound noted, and stated:

"Said the left knee area aches and he attributes this 
to the shrapnel wounds.  He takes the Motrin regularly 
for this.  This seems unlikely to me as the wounds 
appear both superficial and quite small, and is hard for 
me to believe that the small amount of shrapnel and the 
superficial nature of the wounds that I see have 
cause[d] him any continuing problems.  No shrapnel is 
seen on X-ray.  Certainly no irritation of his knee or 
the knee area was found on my examination.  Such an 
irritation would be expected if he had such ongoing 
pain."

VA treatment records from June 2002 to July 2008 do not show 
any specific treatment for shrapnel wound residuals.  They 
note that the Veteran was receiving pain medication for 
headaches associated with status post brain tumor removal 
surgery.

On September 2009 VA examination, the Veteran reported 
increasing pain in the region of the left quadriceps.  He 
reported he took gabapentin 600mg t.i.d., and oxycodone 5/325 
every four hours as needed for severe pain.  He was no longer 
employed as he was retired.  Physical examination revealed a 
1 cm. wide; 0.5 cm. long scar that was painful; there was no 
sign of skin breakdown; the scar was superficial; there was 
no inflammation, edema, or keloid formation.  The examiner 
noted that the scar did not produce any disabling effects.  
Status post shrapnel injury with residually painful scar as 
described in region of left distal quadriceps was diagnosed.  
X-ray of the left femur showed no fracture; there were 
degenerative changes noted to the knee.  The examiner 
reviewed the claims file and stated that "the Veteran uses 
gabapentin and oxycodone/acetaminophen for residual pain for 
his left thigh region shrapnel wound residuals."

At the outset, the Board notes that it has considered whether 
the Veteran's service connected left thigh shell fragment 
wound residual disability might warrant rating as muscle 
injury.  Upon review of the evidentiary record, including the 
initial examination for this disability in October 1995 (when 
it was noted that there was no underlying muscle defect), the 
Board finds that no significant muscle injury is shown, and 
that rating this disability under the muscle rating criteria 
would be inappropriate.  (In that regard, it is also 
noteworthy that X-rays of the area on more recent examination 
were not reported to show any retained foreign bodies.)  

For the period prior to September 29, 2009, the Board has 
considered whether there is any schedular basis for granting 
a compensable rating for the Veteran's service- connected 
left thigh shrapnel wound scar residuals, but has found none.  
In particular, there is no medical evidence that a scar was 
deep, unstable, or painful.  See Codes 7803 and 7804.  
Furthermore, there was no other evidence of pain or related 
limitation of function.  While the Veteran reported on 
October 2003 examination there he regularly needed to take 
Motrin for associated underlying pain, the examiner opined 
that such was unlikely given the minimal findings on 
objective examination.  Given those findings (and the 
examiner's explanation), the Board finds the examiner's 
opinion in this matter more probative than the Veteran's 
self-serving accounts.  Therefore, a rating under Code 7805 
would be inappropriate.

From September 29, 2009, the focus is on whether a rating in 
excess of 10 percent is warranted.  Notably, Codes 7803 and 
7804 do not provide ratings higher then the currently 
assigned 10 percent rating, so consideration is limited to 
Code 7805, and whether the left thigh shrapnel wound residual 
scars cause any associate compensable limitation of function.  
As no such limitation has been found (the September 2009 VA 
examiner specifically noted there were no other disabling  
effects), rating under Code 7805 would not be appropriate, 
therefore a rating in excess of 10 percent from September 29, 
2009 is not warranted.

Extraschedular consideration:

The Board has also considered whether the claim warrants 
referral for extraschedular consideration.  Inasmuch as it is 
not shown that the shrapnel would residuals scar causes any 
manifestations/functional limitations not encompassed by the 
schedular criteria, those criteria may not be found 
inadequate, and referral for extraschedular consideration is 
not indicated.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. 
App. 111 (2008).

Finally, the Veteran has been awarded a total disability 
rating based on individual unemployability (TDIU).  
Consequently, the matter of entitlement to such rating is not 
raised by the record. 


ORDER

Ratings in excess of 0 percent prior to September 29, 2009 
and 10 percent rating from that date for left thigh shrapnel 
wound scar residuals are denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


